Citation Nr: 0730455	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral compound 
hyperopic astigmatism.

2.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from February 
to August 2003 and U.S. Army Reserve service from May to 
August 1989 and from December 1989 to February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the veteran's claims 
for service connection for bilateral compound hyperopic 
astigmatism (claimed as vision loss due to eye injury), 
bilateral hearing loss, basal cell carcinoma, and for a low 
back disability (characterized as lumbosacral strain/sprain).  
The veteran disagreed with this decision in August 2004 with 
respect to the denial of his claims for service connection 
for bilateral compound hyperopic astigmatism and for a low 
back disability.  He perfected a timely appeal on these 
claims in September 2005.


FINDINGS OF FACT

1.  The veteran's left eye was injured during active service; 
the competent medical evidence is against a nexus between the 
veteran's left eye injury and his currently diagnosed 
bilateral compound hyperopic astigmatism.

2.  The veteran injured his low back prior to active service; 
he re-injured his low back during active service; the 
competent medical evidence is against a nexus between the 
veteran's back injury and his currently diagnosed minor low 
back pain.


CONCLUSIONS OF LAW

1.  Bilateral compound hyperopic astigmatism was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A low back disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003 and April 2004.  The 
appellant also received additional VCAA notice in February 
2006.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence, and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

Although the RO has not provided the appellant with specific 
notice of the Dingess requirements, the claimant has had the 
opportunity to submit additional argument and evidence and to 
meaningfully participate in the adjudication process.  The 
claims for service connection for bilateral compound 
hyperopic astigmatism and for a low back disability were 
subsequently readjudicated in a July 2005 statement of the 
case.  The veteran has not alleged any prejudice as a result 
of the lack of notification of the Dingess requirements, nor 
has any been shown.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  The veteran also had 
the opportunity to give testimony before the Board, although 
he declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  In fact, the veteran notified VA in 
May 2004 that no further medical records from his period of 
U.S. Army Reserve service were available.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection

The veteran contends that, during a period of active duty in 
the U.S. Army in 2003, he incurred bilateral compound 
hyperopic astigmatism following a left eye injury and a low 
back disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records from his U.S. Army 
Reserve service show that, on physical examination in 
November 1986, clinical evaluation was completely normal 
except for several scars on the left thumb.  The veteran's 
distant vision was 20/500 corrected to 20/20 in both eyes.  
The veteran's near vision in each eye was 20/400 corrected to 
20/20.  An optometrist diagnosed bilateral compound hyperopic 
astigmatism.  On physical examination in June 1988, the 
veteran reported wearing corrective lenses because he was 
nearsighted.  Clinical evaluation was again completely 
normal.  The veteran's bilateral distant vision was 20/400 
corrected to 20/20.  The veteran's bilateral near vision was 
20/80 corrected to 20/20.  In September 1987, the veteran 
reported that there had been no change in his medical 
condition since April 1985 except for a change in his 
eyeglasses prescription.  In November 1994, the veteran 
reported that he wore soft contacts bilaterally because of 
myopia.  He denied any history of eye trouble.  Clinical 
evaluation was completely normal.  The veteran's bilateral 
near vision was 20/400 corrected to 20/20.  The in-service 
examiner noted bilateral defective vision in the summary of 
defects and diagnoses.  On physical examination in March 
1998, the veteran denied any history of eye trouble.  
Clinical evaluation was completely normal.  He wore 
eyeglasses.  His distant vision was 20/200 corrected to 20/25 
in the right eye and 20/200 corrected to 20/20 in the left 
eye.  

The veteran's service medical records from his period of 
active duty in the U.S. Army in 2003 show that, on May 8, 
2003, he complained of left eye pain, irritation, and blurry 
vision after a porcelain toilet exploded on him and some 
small fragments of porcelain may have struck his eye.  The 
in-service examiner concluded that this injury was incurred 
in the line of duty.  The veteran's history included LASIK 
eye surgery prior to active service.  The veteran denied any 
tearing or discharge.  Visual acuity examination showed 
vision of 20/70 in the left eye and 20/25 in the right eye, 
intact extraocular movements, no obvious trauma or 
periorbital edema, mildly injected sclera with some minimal 
redness, a benign funduscopic examination without any obvious 
hemorrhage or exudates, no palpable edema, clear and apparent 
conjunctiva, and pupils equal, round, and reactive to light 
and accommodation.  The assessment was a small left corneal 
abrasion.

On outpatient treatment on May 28, 2003, the veteran 
complained of trauma to the left eye and resulting decreased 
uncorrected visual acuity.  The assessment was status-post 
trauma to the left eye consistent with resulting astigmatism.  
Following subsequent outpatient treatment in June 2003, the 
diagnosis was astigmatism.

In June 2003, the veteran reported a history of recurrent 
back pain since a motor vehicle accident in January 2003.  
Doing sit-ups at a U.S. Army drill in February 2003 had 
aggravated the problem.  Physical examination showed 
tenderness in the mid-lumbar area.

The veteran complained of low back pain on outpatient 
treatment in July 2003.  He stated that his low back pain had 
begun following a motor vehicle accident in January 2003 
before he was recalled to active duty.  His pain was a sharp 
pain in the upper lumbar spine paraspinal muscles on sit-ups 
and after sitting for 2-3 hours.  He was able to play golf 
without significant pain.  Objective examination showed 
tenderness to palpation in the bilateral paraspinal muscles, 
normal alignment in the pelvic landmarks, minimal fullness in 
the right thoracic paraspinal muscles, and a forward 
head/shoulder posture in sitting and standing with minimal 
spasms.  Range of motion testing showed extension with 
discomfort and some decreased segmental flexion in the lumbar 
spine on standing flexion.  X-rays showed minimal 
degenerative changes at the lumbosacral junction.  The 
assessment was mechanical low back pain/spasm.

An August 2003 Report of Medical Assessment noted a diagnosis 
of degenerative joint disease L5-S1 seen on x-ray, still has 
occasional low back pain.  

On VA eye examination in May 2004, the veteran complained of 
a loss of vision in the left eye from a line of duty 
accident.  He reported that a piece of porcelain had been 
removed from his left eye during service following an injury 
when a toilet exploded and a piece of porcelain hit him in 
the left eye.  Since this injury, the veteran had been unable 
to see well with his left eye and also experienced headaches 
between his eyes.  The veteran's LASIK surgery in 2000 had 
achieved excellent results.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
Ophthalmology examination showed uncorrected distance vision 
of 20/20-2 in the right eye and 20/70 in the left eye and 
near vision of 20/20-1 in the right eye and 20/200 in the 
left eye.  The veteran did not have glasses to correct his 
distance or near vision.  An external eye examination 
revealed a long scar which began at the nasal side of the 
right eyebrow and extended up the right side of the forehead 
and was due to the excision of a skin cancer.  The veteran's 
pupils were equal, round, and reactive to light and 
accommodation with no apparent papillary defect.  Several 
faint subepithelial scars were noted inferonasally to the 
right visual axis and superonasally and inferiorly to the 
left visual axis.  None of these scars appeared to be causing 
any problems with the veteran's vision.  The VA examiner 
stated, "I doubt that the small piece of porcelain hitting 
[the veteran's] left eye and causing a small corneal abrasion 
could have affected his refractive error or his visual 
acuity."  This examiner opined that the veteran's decreased 
vision in the left eye was from a compound hyperopic 
astigmatism and his headaches were related to his refractive 
error and his presbyopia.  The VA examiner also opined that 
the veteran's bilateral compound hyperopic astigmatism was 
unrelated to his minor in-service injury to the left eye.  
The diagnoses included bilateral compound hyperopic 
astigmatism.

On VA general medical examination in May 2004, the veteran 
complained of low back strain/pain.  He reported being 
involved in an automobile accident while on active duty in 
February 2003.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  He noted that 
the veteran had a shorter right leg and a mild compensatory 
scoliosis to the right where his thoracic muscle 
strain/sprain apparently occurred.  Physical examination 
showed a reasonably normal posture and gait, moving in and 
out of his chair with ease, and good motion of the upper, 
mid, and low back.  Range of motion testing of the low back 
showed forward flexion to 95 degrees, backwards extension to 
25 degrees, right and left lateral flexion to 30 degrees, and 
right and left lateral rotation to 30 degrees.  Palpation of 
the low back showed no specific area of major tenderness and 
a C-shaped scoliosis to the right with a shorter right 
hemipelvis than left.  There was some paraspinous tenderness 
on the right side of the lower parathoracic and upper lumbar 
muscles.  His iliocostal muscle and the quadratus labiorum 
muscles were normal on palpation bilaterally, as were his 
gluteal muscles, and there was no crepitus in his back.  The 
VA examiner stated that the veteran's x-rays showed mild 
congenital abnormalities and otherwise normal x-rays with 
only minor changes consistent with age and also consistent 
with the noted mild compensatory scoliosis.  The veteran had 
a normal range of motion and no significant dysfunction in 
his back.  There was no additional loss in range of motion 
due to flare ups, pain, fatigue, weakness, or lack of 
endurance after repeated use.  The impressions included an 
episode of muscular lumbosacral strain/sprain with some minor 
ongoing pain.  Although the veteran complained of numbness in 
his legs when sitting for any prolonged period, the VA 
examiner stated that this was unlikely to be an associated 
radiculopathy and was more likely than not a positional 
impingement of the peripheral nerves.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral compound hyperopic astigmatism.  The service 
medical records from the veteran's period of active duty in 
2003 show that the veteran was treated for a small left 
corneal abrasion and for astigmatism.  Although the veteran 
reported in May 2004 that a piece of porcelain had been 
removed from his left eye at the time of his left eye injury 
in May 2003, this assertion is directly contradicted by the 
service medical records.  The VA examiner noted in May 2004 
that there were several faint scars near both the right and 
left visual axis but they were not causing any problems with 
the veteran's vision.  The VA examiner determined that the 
veteran's decreased vision in the left eye was caused by a 
bilateral compound hyperopic astigmatism that was not related 
to his minor in-service left eye injury.  There is no 
competent contrary opinion of record linking the veteran's 
currently diagnosed bilateral compound hyperopic astigmatism 
to service.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disability.  The veteran's service medical records 
from his period of active duty in 2003 show that he was 
treated for mechanical low back pain.  The veteran stated in 
July 2003 that his back pain had begun following a motor 
vehicle accident that occurred prior to his active duty 
mobilization in 2003.  In May 2004, the VA examiner noted 
that the veteran's X-rays showed only mild congenital 
abnormalities and were otherwise normal with only minor 
changes consistent with age and a mild compensatory 
scoliosis.  The veteran had a normal range of motion and no 
significant dysfunction in his back.  Although the veteran 
complained of numbness in his legs when sitting for any 
prolonged period, the VA examiner concluded that this was 
unlikely to be an associated radiculopathy from the veteran's 
in-service back pain.  Congenital or developmental defects 
are not diseases or injuries for which service connection can 
be granted.  38 C.F.R. § 3.303(c).  There is no competent 
contrary opinion or record linking the veteran's currently 
diagnosed minor low back pain to an incident of or finding 
recorded during active service. 

The remaining medical evidence from the veteran's 17 years of 
U.S. Army Reserve service show that he was diagnosed with 
bilateral compound hyperopic astigmatism in November 1986.  
The veteran wore eyeglasses and, later, contact lenses to 
correct his defective vision.  However, none of the in-
service examiners who physically examined the veteran during 
his many years of U.S. Army Reserve service related his 
bilateral compound hyperopic astigmatism to any incident of 
or finding recorded during active service.  Nor did any of 
these examiners document any evidence of a low back 
disability on repeated clinical evaluation of the veteran's 
back.

The only evidence in support of the veteran's claims is his 
own lay assertions.  The Board finds that, as a lay person, 
the veteran is not competent to opine on medical matters such 
as the etiology of medical disorders.  The record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.  

Absent any objective medical evidence linking the veteran's 
currently diagnosed bilateral compound hyperopic astigmatism 
or a low back disability to active service, the Board finds 
that service connection for bilateral compound hyperopic 
astigmatism and for a low back disability is not warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is no 
approximate balance of positive and negative evidence that 
otherwise warrants a more favorable decision.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral compound 
hyperopic astigmatism is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


